Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 5, 2022

                                    No. 04-22-00371-CV

                              Jeanine BELL and Sheila Petsch,
                                        Appellants

                                              v.

                                      Darrell PETSCH,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 16468
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                       ORDER
       Appellants’ brief is due on October 6, 2022. On September 30, 2022, appellants filed an
unopposed motion requesting a thirty-two-day extension of time to file the brief. After
consideration, we GRANT the motion and ORDER appellants to file their brief by November 7,
2022.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court